                               Case 3:18-cv-01063-AJB-AGS Document 95 Filed 02/21/19 PageID.2187 Page 1 of 4



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Tricia A Pham (SBN: 305420)
                                          tapham@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          101 W. Broadway, Suite 2000
                                      4   San Diego, CA 92101
                                          Telephone: (619) 696-6700
                                      5   Facsimile: (877) 306-0043
                                      6   Attorneys for Defendants RFR Capital, LLC and Robert Signore
                                      7
                                      8                      UNITED STATES DISTRICT COURT
                                      9                   SOUTHERN DISTRICT OF CALIFORNIA
                                     10   ANTON EWING, AN INDIVIDUAL,       )          CASE NO. 3:18-cv-01063-AJB-
                                                                            )          AGS
                                     11                      Plaintiff,     )
Gordon Rees Scully Mansukhani, LLP




                                                                            )          Honorable Anthony J. Battaglia
                                     12        v.
    101 W. Broadway Suite 2000




                                                                            )
                                                                                       PLAINTIFF ANTON EWING
                                          8 FIGURE DREAM LIFESTYLE, LLC, A ))
        San Diego, CA 92101




                                     13
                                          WYOMING LIMITED LIABILITY                    AND DEFENDANTS RFR
                                     14   COMPANY; RICHARD WALDMAN, AN )               CAPITAL, LLC AND
                                          INDIVIDUAL; R. SCOTT              )
                                                                            )          ROBERT SIGNORE’S JOINT
                                     15   INTERNATIONAL CORP., FLORIDA
                                          CORPORATION, ET AL.               )          MOTION TO DISMISS
                                     16                                     )          PURSUANT TO FRCP
                                                             Defendants.    )          41(a)(1)(A)(ii)
                                     17                                     )
                                                                            )
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                          ///
                                     27
                                          ///
                                     28
                                                                           -1-
                                           PLAINTIFF ANTON EWING AND DEFENDANTS RFR CAPITAL, LLC AND ROBERT
                                             SIGNORE’S JOINT MOTION TO DISMISS PURSUANT TO FRCP 41(a)(1)(A)(ii)
                               Case 3:18-cv-01063-AJB-AGS Document 95 Filed 02/21/19 PageID.2188 Page 2 of 4



                                      1   TO THIS HONORABLE COURT, AND TO ALL PARTIES AND THEIR
                                      2   ATTORNEYS OF RECORD:
                                      3         PLEASE TAKE NOTICE that Plaintiff ANTON EWING, an Individual
                                      4   (“Plaintiff”), pro se, and Defendants RFR CAPITAL, LLC and ROBERT
                                      5   SIGNORE (collectively, “Defendants”), by and through their counsel, Gordon
                                      6   Rees Scully Mansukhani, LLP, hereby file this Joint Motion to Dismiss the above-
                                      7   entitled action, in its entirety, with prejudice, as to these Defendants, pursuant to
                                      8   FRCP 41(a)(1)(A)(ii).
                                      9         Each party to bear their own costs and expenses.
                                     10         Defendants RFR Capital, LLC and Robert Signore’s Motion to Dismiss (Dkt
                                     11   No. 18) is hereby withdrawn.
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000




                                          Dated: February 20, 2019                       ANTON EWING, PRO SE
        San Diego, CA 92101




                                     13
                                     14
                                                                                      By: /s/ Anton Ewing
                                     15                                                   Anton Ewing
                                     16                                                   Plaintiff, pro se

                                     17
                                     18   Dated: February 20, 2019                     GORDON REES SCULLY
                                                                                       MANSUKHANI, LLP
                                     19
                                     20                                                By: /s/ Tricia A. Pham
                                                                                           Craig J. Mariam
                                     21
                                                                                           Tricia A. Pham
                                     22                                                    Attorneys for Defendants RFR
                                                                                           Capital, LLC and Robert Signore
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                            -2-
                                            PLAINTIFF ANTON EWING AND DEFENDANTS RFR CAPITAL, LLC AND ROBERT
                                              SIGNORE’S JOINT MOTION TO DISMISS PURSUANT TO FRCP 41(a)(1)(A)(ii)
                               Case 3:18-cv-01063-AJB-AGS Document 95 Filed 02/21/19 PageID.2189 Page 3 of 4



                                      1                             CERTIFICATE OF SERVICE
                                      2         I hereby certify that on February 21, 2019 a true and correct copy of the
                                      3   foregoing PLAINTIFF ANTON EWING AND DEFENDANTS RFR CAPITAL,
                                      4   LLC AND ROBERT SIGNORE’S JOINT MOTION TO DISMISS PURSUANT
                                      5   TO FRCP 41(a)(1)(A)(ii), was filed through the ECF system, which will send
                                      6   notification of such filing to the following e-mail addresses:
                                      7   Anton Ewing                                 Plaintiff In Pro Per
                                          3077 B Clairemont Drive #372
                                      8
                                          San Diego, CA 92117
                                      9   (619) 719-9640
                                          Email: anton@antonewing.com
                                     10
                                     11   David J. Kaminski                           Defendants First Union Lending, LLC;
Gordon Rees Scully Mansukhani, LLP




                                     12   Stephen A. Watkins                          First Premier Funding, LLC; Anthony
    101 W. Broadway Suite 2000




                                          CARLSON AND MESSER                          Gaglio; Timur Shamsutdinov
        San Diego, CA 92101




                                     13   5901 West Century Boulevard
                                     14   Suite 1200
                                          Los Angeles, CA 90045
                                     15   (310) 242-2200
                                     16   Fax: (310) 242-2222
                                          Email: kaminskid@cmtlaw.com;
                                     17          watkinss@cmtlaw.com
                                     18
                                          Abraham J. Colman                           Defendants    Premium      Merchant
                                     19   Bryan D. Trader                             Funding One, LLC and Elie Golshan
                                     20   REED SMITH LLP
                                          355 South Grand Avenue
                                     21   Suite 2900
                                     22   Los Angeles, CA 90071-1514
                                          (213) 457-8000
                                     23   Fax: (213) 457-8080
                                     24   Email: acolman@reedsmith.com;
                                                 btrader@reedsmith.com
                                     25
                                     26   Kimberly A. Wright                          Defendant Fast Advance Funding, LLC
                                          Revolve Law Group, LLP
                                     27   2601 Main Street
                                     28   Suite 1200
                                                                            -3-
                                            PLAINTIFF ANTON EWING AND DEFENDANTS RFR CAPITAL, LLC AND ROBERT
                                              SIGNORE’S JOINT MOTION TO DISMISS PURSUANT TO FRCP 41(a)(1)(A)(ii)
                               Case 3:18-cv-01063-AJB-AGS Document 95 Filed 02/21/19 PageID.2190 Page 4 of 4



                                      1   Irvine, CA 92614
                                      2   833-775-4557
                                          Fax: 888-711-7710
                                      3   Email: Kimberly@revolvelawgroup.com
                                      4
                                      5   Dated: February 21, 2019
                                      6                                   By: /s/ Fatima Ansary
                                      7
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway Suite 2000
        San Diego, CA 92101




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                           -4-
                                           PLAINTIFF ANTON EWING AND DEFENDANTS RFR CAPITAL, LLC AND ROBERT
                                             SIGNORE’S JOINT MOTION TO DISMISS PURSUANT TO FRCP 41(a)(1)(A)(ii)
